Citation Nr: 1740280	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails. 


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel











INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of Department of Veterans Affairs (VA) Regional Office (RO) located in Decatur, Georgia (Atlanta RO).  

In an October 2013 rating decision, the Atlanta RO, in pertinent part, continued a noncompensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails.


FINDING OF FACT

The Veteran's hyperkeratotic xerosis of left heel and onychomycosis of left toenails has not involved at least 5 percent of the entire body or at least 5 percent of exposed areas affected and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected skin disability has been rated as noncompensable under Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Recently, the Federal Circuit held that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

II.  Background and Analysis

The Veteran was provided with a VA examination in September 2013.  The examiner noted that the Veteran's service-connected hyperkeratotic xerosis of left heal and toenails required constant or near constant used of topical clotrimazole.  Upon examination, the Veteran's service-connected skin disorder covered less than five percent of his total body area, and none of his exposed skin.

VA medical records show that the Veteran was prescribed one percent clotrimazole in a topical solution to be applied daily.  He was additionally prescribed urea 40 percent cream for dry skin; however records do not reflect why this was prescribed.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails. 

There is no probative evidence that the Veteran's hyperkeratotic xerosis of left heel and onychomycosis of left toenails affected at least 5 percent but less than 20 percent of his entire body, or at least 5 percent but less than 20 percent of exposed areas, or that his condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

While, under the holding in Johnson, a corticosteroid applied topically could meet the criteria for systemic therapy, if applied to a large enough area of the body, in this case the Veteran's service-connected skin disability affects his left foot only.  As such, it would require treatment of a surface area of his body that would be too small to be considered a systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, as the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

A compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


